DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has phrase "current disclosure provides" or “current disclosure may enable” in lines 1, 3 and 5-6 respectively.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karki et al (U.S PG-PUB NO. 20200202524 A1) in view of Kapoor et al (U.S PG-PUB NO. 20110251980 A1).
-Regarding claim 1, Karki discloses  a method comprising (Abstract; FIGS. 1-10): acquiring a medical image (FIGS. 1-2, input image 101; FIG. 3, 301; FIG. 8, input CT image; [0019], “medical image”); mapping the medical image to an appearance classification cell of an appearance classification matrix (FIGS. 5-6, [0014], [0024]) using a trained deep neural network (FIG. 1, module 102, network 106; [0006], [0008], “trained”; [0019], “Window Estimator Module at 102 (a CNN) … Deep Convolutional Network 106 … segmentation”; FIG. 3, 201; [0021]-[0022]; [0025]; FIG. 4, 304; FIG. 8); selecting a first window-width (WW) and a first window-center (WC) for the medical image based on the appearance classification cell (Abstract; FIG. 1; [0007]; [0019], “estimates the window-level settings by simultaneously … classify, segment or predict values based on the given input images”; FIG. 6; [0024], “window width … window center”; FIGS. 3-4, 8) and a target appearance classification (FIG. 6; [0023], “default window … stroke window”); adjusting the first WW and the first WC based on user preferences ([0022], “user selects”) to produce a second WW and a second WC (FIG. 2, original, windowing; [0002], “window or adjusting”; [0020]; FIG. 3, [0021], “final window width and center”; [0007], “Based on the error, … updates … yields better window setting … approximating the proper window settings for each individual input”); and displaying the medical FIG. 4, display 308; [0022]).
Karki is silent to an appearance classification matrix using a trained deep neural network.
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches mapping an image to an appearance classification cell of an appearance classification matrix (Kapoor: FIG. 3; [0049], “cost matrix … cells”; [0050]; [0052], “classification system 204 can use a cost matrix to assign classes”; [0058]: “present a confusion matrix”; [0059]; [0060], “image … cell”; FIG. 2, presentation 218; FIGS. 1, 4) using a trained deep neural network (Kapoor: FIG. 2; [0044], “classification model 210 can be implemented as … neural network”; [0026], [0069], “trained”). Kapoor further teaches a target appearance classification (Kapoor: [0019], “classification preferences”; [0032], “target state”; [0034], “preference”; [0055], “preferred behavior”; [0070]; [0097]; FIG. 2, presentation 218; FIGS. 10-11).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using a target appearance classification and a trained deep neural network to map a medical image to an appearance classification cell of an appearance classification matrix in order to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
Abstract; FIGS. 1-10): training a deep neural network using the plurality of training data pairs to produce a trained deep neural network, wherein the plurality of training data pairs comprise a plurality of training images and a plurality of ground truth appearance classification cells corresponding to the plurality of training images ([0006], “The deep convolutional network is trained with supervision (since ground truth classification labels are available)”; [0019]; FIGS. 1, 6, 10); receiving a medical image (FIGS. 1-2, input image 101; FIG. 3, 301; FIG. 8, input CT image; [0019], “medical image”); mapping the medical image to an appearance classification cell of the appearance classification matrix (FIGS. 5-6, [0014], [0024]) using the trained deep neural network (FIG. 1, module 102, network 106; [0006], [0008], “trained”; [0019], “Window Estimator Module at 102 (a CNN) … Deep Convolutional Network 106 … segmentation”; FIG. 3, 201; [0021]-[0022]; [0025]; FIG. 4, 304; FIG. 8); selecting a first window-width (WW) and a first window-center (WC) for the medical image based on the appearance classification (Abstract; FIG. 1; [0007]; [0019], “estimates the window-level settings by simultaneously … classify, segment or predict values based on the given input images”; FIG. 6; [0024], “window width … window center”; FIGS. 3-4, 8) and a target appearance classification (FIG. 6; [0023], “default window … stroke window”); adjusting the first WW and the first WC based on user preferences ([0022], “user selects”) to produce a second WW and a second WC (FIG. 2, original, windowing; [0002], “window or adjusting”; [0020]; FIG. 3, [0021], “final window width and center”; [0007], “Based on the error, … updates … yields better window setting … approximating the proper window settings for each individual input”); and FIG. 4, display 308; [0022]).
Karki is silent to teach generating an appearance classification matrix and generating a plurality of training data pairs using the appearance classification matrix.
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches generating an appearance classification matrix (Kapoor: [0019], “confusion matrix (or other data structure that provides current classification results”; [0046]; [0049]-[0050]; FIGS. 1-4); generating a plurality of training data pairs using the appearance classification matrix (Kapoor: [0039], “training corpus … data items”; FIG. 2, training module 206; [0049], “cost matrix … hypothetical probabilities … training corpus”; [0069]), wherein the plurality of training data pairs comprise a plurality of training images and a plurality of ground truth appearance classification cells corresponding to the plurality of training images (Kapoor: [0049], “diagonal cells in the matrix”; [0060], “image … cell”). Kapoor teaches mapping an image to an appearance classification cell of an appearance classification matrix (Kapoor: FIG. 3; [0049], “cost matrix … cells”; [0050]; [0052], “classification system 204 can use a cost matrix to assign classes”; [0058]: “present a confusion matrix”; [0059]; [0060], “image … cell”; FIG. 2, presentation 218; FIGS. 1, 4) using a trained deep neural network (Kapoor: FIG. 2; [0044], “classification model 210 can be implemented as … neural network”; [0026], [0069], “trained”). Kapoor further teaches a target appearance classification (Kapoor: [0019], “classification preferences”; [0032], “target state”; [0034], “preference”; [0055], “preferred behavior”; [0070]; [0097]; FIG. 2, presentation 218; FIGS. 10-11).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using a target appearance classification and a trained deep neural network to map a medical image to an appearance classification cell of an appearance classification matrix in order to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claim 15, Karki discloses an image processing system comprising (Abstract; FIGS. 1-10): a display device (FIG. 4, display 308); a memory storing a trained deep neural network and instructions; and a processor communicably coupled to the display device, and the memory, and when executing the instructions, configured to: receive a medical image (FIGS. 1-2, input image 101; FIG. 3, 301; FIG. 8, input CT image; [0019], “medical image”); determine a first window-width (WW) and a first window-center (WC) for the medical image based on output of the trained deep neural network (Abstract; FIG. 1; [0019], “window settings values estimated by … 102 (a CNN)”; [0006], “trained”; [0024], “window width … window center”; FIGS. 3-4, 6, 8); adjust the first WW and the first WC based on pre-determined user preferences ([0022], “user selects”) to produce a second WW and a second WC (FIG. 2, original, windowing; [0002], “window or adjusting”; [0020]; FIG. 3, [0021], “final window width and center”; [0007], “Based on the error, … updates … yields better window setting … approximating the proper window settings for each individual input”); FIG. 4, display 308; [0022]).
Karki is silent to teach a memory storing a trained deep neural network and instructions; and a processor communicably coupled to the display device, and the memory, and when executing the instructions.
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches a memory storing a trained deep neural network and instructions (Kapoor: [0044], “neural network”; [0114]; FIG. 13); and a processor communicably coupled to the display device, and the memory, and when executing the instructions (Kapoor: [0115]; FIGS. 12-13).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using a target appearance classification and a trained deep neural network to map a medical image to an appearance classification cell of an appearance classification matrix in order to implement a system to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claims 2 and 13, Karki in view of Kapoor discloses the methods of  claim 1 and claim 8. 
The combination further discloses wherein the appearance classification cell includes a WW difference between the appearance classification cell and the target Karki: FIG. 6; [0023]-[0024]).
-Regarding claim 3, the combination further discloses wherein selecting the first WW and the first WC for the medical image based on the appearance classification cell and the target appearance classification comprises: selecting the first WW based on the WW difference; and selecting the first WC based on the WC difference (Karki: FIG.3, [0021], “estimated window values 201 are differences from the default values … the final window width and center … sum of those values”).
-Regarding claim 4, Karki discloses adjusting the second WC based on the brightness selection to produce a third WC; adjusting the second WW based on the contrast selection to produce a third WW; and displaying the medical image with the third WW and the third WC via the display device (Karki: FIG. 6; [0007], “uses the window settings approximation and adjusts the brightness and contrast on the input images”; [0008], “With each of the selected window width and level values, the input images are scaled to corresponding grayscale images. This translates to generating grayscale images at different brightness and contrast from the same input images”; [0024]; FIG. 4, display 308).
Karki is silent to teach displaying a graphical user interface (GUI) to a user via the display device; receiving a brightness selection from the user via the GUI; receiving a contrast selection from the user via the GUI;
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the Kapoor: Abstract; FIGS. 1-13). Kapoor teaches displaying a graphical user interface (GUI) to a user via the display device (Kapoor: FIG. 1;  [0029], “graphical user interface (GUI) presentation which displays the plurality of parameter settings”; FIG. 2, interface 216; presentation 218; FIG. 13, GUI); receiving a parameter settings from the user via the GUI (Kapoor: [0017], “The user guides the modification in some respects by providing updates to a set of parameter settings … displays the global implications of these updates”; [0083], “GUI presentation”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by displaying a graphical user interface (GUI) to a user via the display device, receiving a brightness selection from the user via the GUI, receiving a contrast selection from the user via the GUI in order to implement a system to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claim 5, Karki discloses a centermost appearance classification cell of the plurality of appearance classification cells corresponds to the target appearance classification, and wherein a remainder of the plurality of appearance classification cells are related to the target appearance classification by a plurality of WW differences and a plurality of WC differences (FIG. 6, [0023]-[0024]).
Karki is silent to teach wherein the appearance classification matrix comprises a square matrix comprising a plurality of appearance classification cells.
Kapoor: Abstract; FIGS. 1-13). Kapoor teaches wherein the appearance classification matrix comprises a square matrix comprising a plurality of appearance classification cells (Kapoor: FIG. 3; [0049], “cost matrix … cells”; [0050]; [0052], “classification system 204 can use a cost matrix to assign classes”; [0058]: “present a confusion matrix”; [0059]; [0060], “image … cell”; FIG. 2, presentation 218; FIGS. 1, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using an appearance classification matrix in order to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claim 6, Karki discloses wherein adjusting the first WW and the first WC based on user preferences to produce the second WW and the second WC  and wherein the user preferences include a WC offset and a WW scaling factor; adding the WC offset to the first WC to produce the second WC; and multiplying the WW scaling factor by the first WW to produce the second WW (FIGS. 3-4; [0021]; [0022], “user selects”).
Karki is silent to teach retrieving user preferences from a location in non-transitory memory.
Kapoor: Abstract; “parameter settings”; [0017], “The user guides the modification in some respects by providing updates to a set of parameter settings … displays the global implications of these updates”; FIGS. 9-10; 13; [0114]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using user preferences in order to implement a system to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claims 7 and 12, Karki in view of Kapoor discloses the methods of  claim 1 and claim 8. 
The combination further discloses wherein selecting the first WW and the first WC for the medical image based on the appearance classification and the target appearance classification comprises iteratively updating the first WW and the first WC or selecting WW values and WC values until the appearance classification matches the target appearance classification (Karki: FIG. 1; FIGS. 4, 8; [0007], “updates its approximation scheme to so that it yields better window settings … iterative training”).
-Regarding claim 11, Karki discloses pairing the image to a ground truth appearance classification cell of the appearance classification matrix ([0006], “The deep convolutional network is trained with supervision (since ground truth classification labels are available)”; [0019]; FIGS. 1, 10); adjusting a WW and a WC of the image based on the ground truth appearance classification cell to produce a training image matching appearance characteristics of the ground truth appearance classification cell (FIG. 2, original, windowing; [0002], “window or adjusting”; [0020]; FIG. 3, [0021], “final window width and center”; [0007], “Based on the error, … updates … yields better window setting … approximating the proper window settings for each individual input”); and storing the training image and the ground truth appearance classification cell corresponding to the training image as a training data pair in non-transitory memory.
Karki is silent to teach generating an appearance classification matrix and generating a plurality of training data pairs using the appearance classification matrix; and storing the training image and the ground truth appearance classification cell corresponding to the training image as a training data pair in non-transitory memory.
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches generating an appearance classification matrix (Kapoor: [0019], “confusion matrix (or other data structure that provides current classification results”; [0046]; [0049]-[0050]; FIGS. 1-4); generating a plurality of training data pairs using the appearance classification matrix (Kapoor: [0039], “training corpus … data items”; FIG. 2, training module 206; [0049], “cost matrix … hypothetical probabilities … training corpus”; [0049], “diagonal cells in the matrix”; [0060], “image … cell”;  [0069]); and storing the training image and the ground truth appearance classification cell Kapoor: Abstract; “parameter settings”; [0039], “provided in a data store 208”; [0067]-[0068]; [0090], “store system settings”; [0114], “stored”; FIGS. 2, 9-10; 13; [0114]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using a target appearance classification and a trained deep neural network to map a medical image to an appearance classification cell of an appearance classification matrix in order to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
-Regarding claim 14, Karki in view of Kapoor discloses the method of  claim 13.
The combination further discloses selecting the first WW based on the WW difference; and selecting the first WC based on the WC difference (Karki: FIG.3, [0021], “estimated window values 201 are differences from the default values … the final window width and center … sum of those values”).
-Regarding claim 16, Karki in view of Kapoor discloses the system of  claim 15.
Karki discloses herein the output of the trained deep neural network comprises an appearance classification cell of an appearance classification matrix determined for the medical image (FIGS. 1-6; FIG. 8); and determine the first WW and the first WC for the medical image based on the output of the trained deep neural network by: updating iteratively a temporary WW and a temporary WC based on the appearance classification cell until the appearance classification cell matches a target appearance Abstract; FIG. 1; [0007]; [0019], “estimates the window-level settings by simultaneously … classify, segment or predict values based on the given input images”; FIG. 6; [0023], “default window … stroke window”; [0024], “window width … window center”; FIGS. 3-4, 8); setting the first WW to the temporary WW; and setting the first WC to the temporary WC (Karki: FIG. 1; FIGS. 4, 8; [0007], “updates its approximation scheme to so that it yields better window settings … iterative training”).
Karki is silent to an appearance classification matrix using a trained deep neural network.
In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches mapping an image to an appearance classification cell of an appearance classification matrix (Kapoor: FIG. 3; [0049], “cost matrix … cells”; [0050]; [0052], “classification system 204 can use a cost matrix to assign classes”; [0058]: “present a confusion matrix”; [0059]; [0060], “image … cell”; FIG. 2, presentation 218; FIGS. 1, 4) using a trained deep neural network (Kapoor: FIG. 2; [0044], “classification model 210 can be implemented as … neural network”; [0026], [0069], “trained”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by using a target appearance classification and a trained deep neural network to map a medical image to an appearance classification cell of an appearance classification matrix in order to easy understand with modifying the 
-Regarding claim 17, the combination further discloses wherein the appearance classification cell includes a WW difference between the appearance classification cell and the target appearance classification, and wherein the appearance classification cell further includes a WC difference between the appearance classification cell and the target appearance classification (Karki: FIG. 6; [0023]-[0024]).
-Regarding claim 18, the combination further discloses to adjust the first WW and the first WC based on pre-determined user preferences by: multiplying the first WW by a factor indicated in the pre-determined user preferences to produce the second WW; and adding to the first WC a pre-determined number of counts indicated in the pre- determined user preferences to produce the second WC (FIGS. 3-4; [0021]; [0022], “user selects”).
-Regarding claim 19, Karki in view of Kapoor discloses the system of  claim 15.
Karki discloses adjusting the second WC based on the brightness selection to produce a third WC; adjusting the second WW based on the contrast selection to produce a third WW; and displaying the medical image with the third WW and the third WC via the display device (Karki: FIGS. 1-2, 4; FIG. 6; [0007], “uses the window settings approximation and adjusts the brightness and contrast on the input images”; [0008], “With each of the selected window width and level values, the input images are scaled to corresponding grayscale images. This translates to generating grayscale images at different brightness and contrast from the same input images”; [0024]; FIG. 4, display 308).

In the same field of endeavor, Kapoor discloses an interactive tool related to a classification system. The tool computes and displays the global implications of the updated parameter settings (Kapoor: Abstract; FIGS. 1-13). Kapoor teaches a brightness slider and a contrast slider to a user via the display device, wherein the contrast selection is shown via the contrast slider bar and the brightness selection is shown via the brightness slider bar (Kapoor: FIG. 1;  [0017], “The user guides the modification in some respects by providing updates to a set of parameter settings … displays the global implications of these updates”; [0029], “graphical user interface (GUI) presentation which displays the plurality of parameter settings”; FIG. 2, adjustment tool 202; interface 216; presentation 218; [0068], “slider mechanism”, FIG. 8, 806; [0083], “GUI presentation”; [0090]; [0110], “The user … use a slider mechanism”; FIG. 13, GUI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by displaying a brightness slider and a contrast slider to a user via the display device, wherein the contrast selection is shown via the contrast slider bar and the brightness selection is shown via the brightness slider bar in order to implement a system to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.

Karki discloses wherein the brightness slider bar shows the brightness selection relative to the second WC, and wherein the contrast slider bar shows the contrast selection relative to the second WW (Karki: FIGS. 1-2, 4; FIG. 6; [0007], “uses the window settings approximation and adjusts the brightness and contrast on the input images”; [0008], “With each of the selected window width and level values, the input images are scaled to corresponding grayscale images. This translates to generating grayscale images at different brightness and contrast from the same input images”; [0024]; FIG. 4, display 308).
Karki is silent to teach a brightness slider and a contrast slider;
In the same field of endeavor, Kapoor teaches a brightness slider and a contrast slider (Kapoor: FIG. 1;  [0017; [0029]; FIG. 2, adjustment tool 202; interface 216; presentation 218; [0068], “slider mechanism”, FIG. 8, 806; [0083], “GUI presentation”; [0090]; [0110], “The user … use a slider mechanism”; FIG. 13, GUI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karki with the teaching of Kapoor by displaying a brightness slider and a contrast slider to a user via the display device, wherein the contrast selection is shown via the contrast slider bar and the brightness selection is shown via the brightness slider bar in order to implement a system to easy understand with modifying the behavior of a classification system by updating parameter settings, reduce the complexity to determine parameters and improve classification performance.
Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664